UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (Mark one) x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2014 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-55108 SMSA Ballinger Acquisition Corp. (Exact name of registrant as specified in its charter) Nevada 45-3598066 (State of incorporation) (IRS Employer ID Number) 2591 Dallas Parkway, Suite 102, Frisco, Texas75034 (Address of principal executive offices) (469) 633-0100 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESXNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESXNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filer Non-accelerated filer Smaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YESXNO State the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date:October 30, 2014: 10,030,612 shares of common stock, par value $0.001 SMSA Ballinger Acquisition Corp. Form 10-Q for the Quarter ended September 30, 2014 Table of Contents Page Part I - Financial Information Item 1 - Financial Statements 3 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 - Controls and Procedures 20 Part II - Other Information Item 1 - Legal Proceedings 21 Item 1A- Risk Factors 21 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 - Defaults Upon Senior Securities 21 Item 4 - Mine Safety Disclosures 21 Item 5 - Other Information 21 Item 6 – Exhibits 21 Signatures 21 2 Part I – Financial Information Item 1 – Financial Statements SMSA Ballinger Acquisition Corp. (a development stage company) Contents Financial Statements Page Balance Sheets 4 as of September 30, 2014(unaudited) and December 31, 2013 Statement of Operations 5 for the three months and nine months ended September 30,2014 and 2013 and for the period from August 1, 2007 (date of bankruptcy settlement) through September 30, 2014 – (unaudited) Statement of Cash Flows 6 for the nine months ended September 30,2014 and 2013 and for the period from August 1, 2007 (date of bankruptcy settlement) through September 30, 2014 – (unaudited) Notes to Financial Statements – (unaudited) 7 –16 3 SMSA Ballinger Acquisition Corp. (a development stage company) Balance Sheets September 30, December 31, ASSETS (unaudited) (audited) Current Assets Cash on hand and in bank $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable - trade $ $ Total Liabilities Commitments and Contingencies Stockholders' Equity (Deficit) Preferred stock - $0.001 par value 10,000,000 shares authorized. None issued and outstanding - - Common stock - $0.001 par value. 100,000,000 shares authorized. 10,030,612 and 10,030,612 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements 4 SMSA Ballinger Acquisition Corp. (a development stage company) Statements of Operations (unaudited) For the Three Months Ended For the Nine Months Ended August 1, 2007 (date of bankruptcy settlement) through September 30, September 30, September 30, September 30, September 30, Revenues $ Operating expenses Reorganization costs - Professional fees Other general and administrative costs 36 96 Total operating expenses Loss from operations ) Provision for income taxes - Net Loss $ ) $ ) $ ) $ ) $ ) Net loss per weighted-average share of common stock outstanding, computed on net loss - basic $ ) $ ) $ ) $ ) Weighted-average number of shares of common stock outstanding - basic and fully diluted The accompanying notes are an integral part of these financial statements 5 SMSA Ballinger Acquisition Corp. (a development stage company) Statements of Cash Flows (unaudited) Period from August 1, 2007 (date of bankruptcy For the Nine Months Ended settlement) through September 30, September 30, September 30, Cash Flows from Operating Activities Net loss for the period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Increase (Decrease) in Accounts payable Net cash used in operating activities ) ) ) Cash Flows from Investing Activities - - - Cash Flows from Financing Activities Sale of common stock - - Cash funded from bankruptcy trust - - Additional capital contributed to support operations Net cash provided by financing activities Increase (Decrease) in Cash ) - Cash at beginning of period - - Cash at end of period $ $
